DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 7-9, 13, and 16  have been amended, claim 21 has been added, claims 3, 15 and 17 have been canceled,  and claims 1-2, 4-14, 16, 18-21 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 12, applicant recites “a plurality of interior columns” which is not clear whether applicant is claiming the same “a plurality of interior columns” in claim 1 or different structure.  If applicant is referring to the same structure, applicant should change the limitation of claim 12 to “the plurality of interior columns”.  Correction is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As to claim 12, applicant recites “a plurality of interior columns extending upward from the base between the pair of end walls and between the pair of side walls” which appears to have the same limitation with the last sentence of claim 1, which the limitation in claim 12 does not further limit the subject matter of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-6,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meers et al (2014/0110303) in view of Apps et al (7,086,531).
As to claim 1, Meers `303 discloses a beverage crate comprising: a base (12) having opposed end edges and opposed side edges a pair of end walls (16) extending upward from the end edges of the base; and a pair of side walls (14) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns (20,18) that do not project above the upper band portions (best seem in Figure 2 which the inwardly -offset column18 and 20 stop at the inner band of the upper band), the upper band portions each including at least one upper peak protruding upwardly (26) and at least one complementary lower recess aligned below the at least one upper peak and a lower peak protruding downwardly and at least one complementary upper recess (30) aligned above the at least one lower peak  (Figure 3).  However, Meers does not disclose a plurality of interior columns extending upward from the base between the pair of end walls and between the pair of side walls.  Nevertheless, Apps further discloses a plurality of interior columns (30) extending upward from the base between the pair of end walls and between the pair of sidewalls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crate of Meers `303 with interior columns extending upward from the bae as taught by Apps to provide more stability to the beverage to prevent each beverage store within the crate from bumping from each other.  
As to claim 2, Meers `303 further discloses the upper band portions each include an outer wall portion and a concave inner wall portion spaced inward of the outer wall portion, wherein the inner wall portion and the outer wall portion include the at least one upper peak (Figure 1).
As to claim 4, Meers `303 further discloses the upper band portions each include an outer wall portion, the crate further including a plurality of upper dividers each having an angled inner wall portion (52) and a rib (54) extending from the outer wall portion to the angled inner wall portion, the rib spaced downward from an upper edge of the outer wall portion.  
As to claim 5, Meers `303 further discloses the upper band portion on one of the side walls is identical to the upper band portion of the other of the side walls (Figure 1 shows the side wall with recess first on both end and a peak at the center of the side wall which the two side wall are identical to each other).  
As to claims 10,  Meers `303 does not disclose the at least one upper peak includes a plurality of overlapping convex projections.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the peaks of Meers `303  with overlapping convex project because the selection of the specific design of the peak such as disclosed by Meers `303 or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, a change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
As to claims 6 and 11, Meers `303 does not disclose the upper band portion is asymmetrical and the at least one upper peak of one of the pair of sidewalls is directly across from the at least one upper recess on the other of the pair of side wall.  Nevertheless, Apps discloses a beverage crate (10, Figure 1) comprising: a base (floor structure 20) having opposed end edges (end edge is the shorter end edge) and opposed side edges (longer side edge); a pair of end walls (14,18) extending upward from the end edges of the base; and a pair of side walls (12 and 16) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns, the upper band portions each including at least one upper peak protruding upwardly and at least one complementary lower recess aligned below the at least one upper peak, the upper band portions each including at least one lower peak protruding downwardly and at least one complementary upper recess aligned above the at least one lower peak, the upper band portion is asymmetrical (Figure 1) and the at least one upper peak of one of the pair of side walls is directly across from the at least one upper recess on the other of the pair of side walls (Figure 2 of Apps) and the peak is in wave shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper band of Meers with wave shape that asymmetric shape side wall and the at least one upper peak is directly across from the at least one upper recess on the other side of the side wall as taught by Apps because the selection of the asymmetric shape would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.  Furthermore, a change in aesthetic (ornamental) design generally will not support patentability.  MPEP 2144.04.
As to claim 12, Meers as modified by Apps further discloses a plurality of interior columns (30) extending upward from the base between the pair of end walls and between the pair of sidewalls, and the end wall of Meers as modified further discloses handle opening formed therethrough.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meers et al (2014/0110303) in view of Apps et al (7,086,531), further in view of Wiedmann et al (8,474,617).
As to claims 9, Meers `303 as modified does not disclose at least one lug projecting outward from the base in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion includes at least one single wall thickness portion forming at least one recess for receiving the at least one lug of an identical crate nested therein.  Nevertheless, Wiedmann discloses a stackable and nestable beverage crate comprises at least one lug (Figure 1 with lug projection at 52) projecting outward from the base (11) in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion include sat least one single wall  at least one  recess for receiving the at least one lug of an identical crate nested therein (Also shown in Figure 1 with recess at the oppose side wall near the upper band  between the columns (60, the projection lug must be position in the recess in order to properly nest the plurality of crates together).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and the upper band of Meers 303 with projecting lug at the base and recess at the upper band as taught by Wiedmann to provide a proper orientation and channel to indicate the correct nesting configuration.
Claims 13-14, 16, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Apps et al (8,893,891) in view of Stahl (8,328,009)
As to claim 13, Apps discloses beverage crate (10) comprising: a base (12) having opposed end edges (shorter edge) and opposed side edges (longer edge); a pair of end walls (16)  extending upward from the end edges of the base, each end wall including an upper edge having an outer portion (outer portion would be the outer surface) and an inner portion (26 comprises upper column portion and lower column portion) , wherein the inner portion projects upwardly higher than the outer portion on each end wall (Figure 1, the upper column portion project higher than outer portion) ; and a pair of side walls (14) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns (38).  However, Apps does not disclose the inner portion including a plurality of ribs facing an interior of the crate.  Nevertheless, Stahl discloses a bottle crate with plurality of inner facing ribs (between the cutout of 77) position on the inner surface of the end wall (66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner portion of the end wall  of Apps with inward facing ribs as taught by Stahl to provide the bottle supporting surface with additional flexibility which allows the wall and its fingers to flex away from the bottom receiving pocket (column 6, lines 42-49)
As to claim 14, Apps as modified further discloses the inner portion (26) has a convex upper surface curving about an axis generally parallel to the side edges of the base (the inner portion 26 having round corner and edge which curves about an axis generally parallel to the side edge of the base).  
As to claim 16, Apps as modified further discloses the plurality of ribs are generally vertical.  
As to claim 18, Apps as modified further discloses a projecting portion (26, upper column portion) of the inner portion projects upwardly higher than the outer portion (Figure 1, the upper column portion project higher than outer portion), and wherein the projecting portion is at least substantially centered on the respective end wall (Figure 1).
As to claim 19, Apps as modified further discloses the projecting portion has a convex upper surface (convex does not necessary to be curve, Merriam_webster online dictionary discloses that a geometric figure with a convex set when combined with its interior such as convex polygon, the convex polygon does not have curved side wall https://www.merriam-webster.com/dictionary/convex).
As to claim 20, Apps as modified further discloses a projecting portion (26, upper column portion) of the inner portion projects upwardly higher than the outer portion (Figure 1, the upper column portion project higher than outer portion), and wherein the projecting portion is at least substantially centered on the respective end wall (Figure 1) and the projecting portion has a convex upper surface (convex does not necessary to be curve, Merriam_webster online dictionary discloses that a geometric figure with a convex set when combined with its interior such as convex polygon, the convex polygon does not have curved side wall https://www.merriam-webster.com/dictionary/convex).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meers et al (2014/0110303) in view Wiedmann et al (8,474,617).
As to claim 21, Meers `303 discloses a beverage crate comprising: a base (12) having opposed end edges and opposed side edges a pair of end walls (16) extending upward from the end edges of the base; and a pair of side walls (14) extending upward from the side edges of the base, each of the side walls including an upper band portion connected to the base by inwardly-offset columns (20,18), the upper band portions each including at least one upper peak protruding upwardly (26) and at least one complementary lower recess aligned below the at least one upper peak and a lower peak protruding downwardly and at least one complementary upper recess (30) aligned above the at least one lower peak  (Figure 3), wherein the upper band portion each including an outer wall portion and an inner concave portion (31) spaced inward of the outer wall portion, wherein the inner wall portion and the outer wall portion include the at least one upper peak.  However, Meers does not disclose at least one lug projecting outward from the base in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion includes at least one single wall thickness portion forming at least one recess for receiving the at least one lug of an identical crate nested therein.  Nevertheless, Wiedmann discloses a stackable and nestable beverage crate comprises at least one lug (Figure 1 with lug projection at 52) projecting outward from the base (11) in a plane parallel to the base along an axis generally parallel to the end edges of the base, the band portion include sat least one single wall  at least one  recess for receiving the at least one lug of an identical crate nested therein (Also shown in Figure 1 with recess at the oppose side wall near the upper band  between the columns (60, the projection lug must be position in the recess in order to properly nest the plurality of crates together).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and the upper band of Meers 303 with projecting lug at the base and recess at the upper band as taught by Wiedmann to provide a proper orientation and channel to indicate the correct nesting configuration.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-2,4-14, 16, and 18-21 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736